Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
2. 	The closest prior art considered is LIN et al (US 2017/0338524 A1) and Lee (US 2012/0045673 A1.) Lin et al teaches, a method for testing an internal short (Fig. 5, 6, ¶ 0011) of a secondary battery (Fig. 1), comprising: mounting a P-N junction diode (Fig. 1) in the secondary battery; charging the secondary battery (Fig. 1); and evaluating a state of the secondary battery by checking whether an internal short occurs in the secondary battery when the P-N junction diode is switched on. (Fig. 1, ¶ 0027) A secondary battery (Fig. 1) for an internal short test, comprising: a positive electrode plate (Fig. 1); a negative electrode plate (Fig.1); a separator (Fig. 1) interposed between the positive electrode plate and the negative electrode plate; a P-N junction diode (Fig. 1) —; and electrode leads (Fig. 1) connected to the positive electrode plate and the negative electrode plate.
3.	Lee teaches, the method for testing an internal short of a secondary battery (Fig. 4) according to claim 1, wherein the P-N junction diode (Fig. 4) is mounted such that one surface (Fig. 4) of the P-N junction diode is in contact with a positive electrode plate (Fig. 4) of the secondary battery and an opposite surface (Fig. 4) thereof of the P-N junction diode is in contact with a negative electrode plate (Fig. 4) of the secondary battery. wherein the P-N junction diode is mounted between the positive electrode plate and the negative electrode plate through a separator (Fig. 4, ¶ 0015) of the secondary battery.
4.	The prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “and the separator of the secondary battery comprises a hole in which the P-N junction diode is mounted.”

Allowable Subject Matter
5.	Claims 1, 4 – 6, and 8 – 11, and 13 – 16 allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “and the separator of the secondary battery comprises a hole in which the P-N junction diode is mounted.”
8.	Regarding claim 6, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “and the separator of the secondary battery comprises a hole in which the P-N junction diode is mounted.”
9.	Claims 4, 5, and 13 are allowable due to their dependencies on claim 1. Claims 14 – 16 are allowable due to their dependencies on claim 13. Claims 8 – 11 are allowable due to their dependencies on claim 6.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868